Judgment, Supreme Court, New York County (Alice Schlesinger, J.), entered April 18, 1996, which, upon a jury verdict, awarded plaintiff the principal sum of $130,000, plus interest, costs and disbursements, unanimously reversed, on the facts, without costs, and the matter remanded for a new trial on the issue of damages only unless, within 20 days after the entry of this order plaintiff shall stipulate to reduce the award to the principal sum of $80,000 and to entry of an amended judgment in accordance therewith, in which event the judgment as amended is affirmed, without costs.
*252We find the jury award to be excessive to the extent indicated. Concur—Murphy, P. J., Wallach, Tom and Mazzarelli, JJ.